

Exhibit 10.10(a)
HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN


SCHEDULE A PARTICIPANTS


Note: The effective date of entry shall be subject to Section 4.2(a)
 
 
 
NAME OR TITLE
 
EFFECTIVE DATE OF
 
 
PARTICIPATION*
 
 
 
TIER I PARTICIPANTS
President and CEO
 
May 16, 2013
 
 
 
TIER II PARTICIPANTS
EVP and CFO
 
May 23, 2017
EVP, Strategy & Business Development
 
February 15, 2012
EVP, Property & Casualty
 
July 1, 2015
 
 
 
TIER III PARTICIPANTS
SVP, General Counsel, Corporate Secretary
 
and Chief Compliance Officer
 
January 30, 2016
 
 
 
*Subject to acceptance within 30 days of effective date of participation.



Last updated: April 6, 2018


